4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Winfred F. NICHOLSON, Plaintiff-Appellant,v.ABB POWER SYSTEMS ENERGY SERVICES, INCORPORATED,Defendant-Appellee.
No. 93-1777.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 7, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-2877-L)
Winfred F. Nicholson, Appellant Pro Se.
Kevin Charles McCormick, Whiteford, Taylor & Preston, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED IN PART AND DISMISSED IN PART.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Winfred F. Nicholson appeals the district court's orders dismissing his complaint and subsequently denying his motion to amend the complaint.  We dismiss the appeal from the dismissal of the complaint and affirm the denial of Nicholson's motion to amend.


2
Nicholson noted his appeal of the dismissal of his complaint outside the thirty-day appeal period established by Fed.  R. App.  P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R. App.  P. 4(a)(5), and is not entitled to relief under Fed.  R. App.  P. 4(a)(6).  The time periods established by Fed.  R. App.  P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.  We therefore dismiss the appeal from the dismissal of his complaint.


3
We find no abuse of discretion in the district court's order denying Nicholson's motion to amend his complaint, which he filed after dismissal of the complaint.  See Sachs v. Snider, 631 F.2d 350 (4th Cir. 1980).  We therefore affirm that order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED IN PART;  DISMISSED IN PART